EXHIBIT 1259 NW 21st Street Pompano Beach, FL 33069 NEWS February 1, 2010 FOR MORE INFORMATION: 954-917-4114 HOWARD L. EHLER, JR. CHIEF OPERATING OFFICER IMPERIAL INDUSTRIES, INC. REPORTS FIFTH AMENDMENT TO FORBEARANCE AGREEMENT AND CREDIT FACILITY WITH ITS COMMERCIAL LENDER Pompano Beach, FL………Imperial Industries, Inc. (OTC: “IPII.OB”) announced today that the Company and the assignee for the benefit of creditors of its subsidiary, Just-Rite Supply, Inc., entered into a Fifth Amendment to its Forbearance Agreement with its commercial lender to extend the terms of the credit facility from January 29, 2010 to April 30, 2010. The Fifth Amendment provides for the lender’s continued funding under the credit facility, notwithstanding the Company’s and assignee’s past non-compliance of certain terms set forth in the Forbearance Agreement as previously amended, subject to an existing maximum credit of $100,000. The Fifth Amendment also provided for the maintenance of payment terms of $10,000 per week for certain Just-Rite lease obligations in default in the remaining principal amount of approximately $77,000. The Company is a guarantor of such lease obligations. There can be no assurance that the Company will receive additional extensions of its amended credit facility upon termination of the Forbearance Agreement, or obtain continued forbearance and funding from the Lender on terms acceptable to the Company, or that such financing will be available at all at the end of the Forbearance period. For further information and a more complete description of the terms of the Assignment for the Benefit of Creditors and Forbearance Agreement, as amended please refer to the Company’s Current Report on Form 8-K filed with the Securities Exchange Commission on February 1, 2010. Imperial Industries, Inc., a building products company, sells products throughout the Southeastern United States with facilities in the State of Florida. The Company is engaged in the manufacturing and distribution of stucco, plaster and roofing products to building materials dealers, contractors and others through its subsidiary, Premix-Marbletite Manufacturing Co. See our website at www.imperialindustries.com for more information about the Company. The statements in this press release contain certain forward-looking statements, which are subject to risks and uncertainties. Such statements, including those regarding, among other things, the success of the Company’s sales and marketing efforts, improvements in productivity, the Company’s strategy and future prospects, are dependent on a number of factors, including changes in economic, business, and competitive market conditions, and availability of financing, only some of which are within the Company’s control.
